Citation Nr: 0807386	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to November 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his current bilateral knee condition 
was caused by some event or experience in service.  He 
contends that his knee condition was caused by his position 
as a parachuter.  In his claim, the veteran states he made 
over 70 parachute jumps while in service.  The veteran 
contends that he was required to do squat jumps every day as 
part the training exercises for parachute jumping.  In 
addition, the veteran claims that his bilateral knee 
condition originated from a helicopter accident in May 1967 
caused by enemy fire while in active military service.

The RO did not provide the veteran with a VA medical 
examination or a medical opinion for the veteran's bilateral 
knee condition.  The VA must provide a VA medical examination 
or opinion when there is insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim, however, the evidence contains (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability.  See 38 
U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The 
information and evidence contains competent lay evidence of 
persistent or recurrent symptoms of a bilateral knee 
condition, which include difficulty walking up stairs, 
difficulty walking moderate distances, and knee pain after 
sitting for long periods with his knees bent.  See the June 
2006 Form 9.  The veteran contends that certain events in 
military service caused his current bilateral knee condition.  
The veteran's service records verify that the veteran was 
involved in a helicopter accident caused by enemy fire on May 
7, 1967.  In addition, the veteran's DD 214 identifies the 
veteran's position as a parachutist.  Based on the type of 
events that occurred in service, it is possible that the 
veteran's alleged bilateral knee disability is associated 
with the aforementioned in-service events.  See 39 CFR § 
3.159(c)(4)(ii).  Thus, the veteran meets the requirements 
under 38 U.S.C. § 5103A(d)(2) and he should be afforded a VA 
medical examination and a medical opinion.
 
Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
a VA orthopedic examination of his 
right and left knee.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
knee disorder found on examination is 
at least as likely than not (i.e., a 
fifty percent or greater probability), 
related to the veteran's active 
military service.  The examiner should 
provide a complete rationale for 
conclusions reached.   Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

2.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for bilateral knee 
condition, based on a review of the 
entire evidentiary record.  In 
addition, the RO should consider 38 
USCS § 1154 when readjudicating the 
claim, because the claim is based in 
part upon a helicopter accident in May 
1967, which was an event that occurred 
in combat.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order. 

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



